Defendant appeals from a judgment of the County Court of Sullivan County convicting him of the crime of murder in the second degree. The principal contentions made by appellant are that the verdict is against the weight of the evidence and that the court erred in its instructions to the jury on what constitutes an accomplice and on the question of corroboration. The evidence against defendant comes largely from the mouths of criminals. In view of the nature of the corroborative testimony produced by the prosecution we may not say that the verdict is against the weight of the evidence. There are no errors of law which require a reversal of the judgment. Judgment of conviction affirmed. All concur.